Citation Nr: 1607154	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether a July 2002 rating decision should be revised on the basis of clear and unmistakable error (CUE).

2. Entitlement to a total disability rating based on an individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to March 1959.

This appeal to the Board of Veteran's Appeals (Board) arose from July 2010 and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in January 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU and entitlement to SMC based on the need for A&A are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has failed to show that the applicable statutory and regulatory provisions existing at the time of the July 2002 rating decision were incorrectly applied, such that they involved undebatable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSION OF LAW

The July 2002 rating decision does not contain CUE. 38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Regarding the application for revision under CUE, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision. See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE).

CUE

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2015). "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). To establish a valid CUE revision, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

It is well-settled law that CUE may only be present in a prior determination when: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). A simple disagreement with how the RO evaluated the facts is not sufficient to show CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision. Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000). 

It is important to note the doctrine of resolving reasonable doubt in favor of the Veteran is not for application. Yates v. West, 213 F.3d 1372 (2000). Further, it is the Veteran's burden of showing that CUE is present. King v. Shinseki, 26 Vet. App. 433, 439 (2014).

The Veteran's CUE allegation is that the July 2002 rating decision effectively severed a previously granted service connection for degenerative changes of the lumbosacral spine. The Veteran further alleges that his service connection for degenerative changes of the lumbosacral spine was protected because it had been in effect for over ten years. Additionally, the Veteran alleges that proper due process procedures to support a severance decision were not followed and necessary medical evidence was not obtained. 

Specifically, the Veteran alleges that a December 1985 rating decision that increased the evaluation for the Veteran's lumbosacral strain to 40 percent clearly considered radiological findings of degenerative changes to represent a progression of, and symptomatology associated with this condition, even though the Veteran's service-connected disability was never amended to add that the Veteran was being compensated for degenerative changes. The Veteran contends that under the rating schedule in effect at that time, degenerative changes were subsumed in the 40 percent evaluation for lumbosacral strain. The Veteran also points to an August 1986 Board decision that found that a 60 percent evaluation for the Veteran's lumbosacral strain was not warranted and discussed x-ray and CT findings of degenerative changes.

The Veteran contends that the July 2002 rating decision improperly severed service connection for all degenerative changes. However, the July 2002 rating decision continued the Veteran's 40 percent disability evaluation for his chronic low back strain. In that decision the RO also denied a separate service connection for a compression fracture, L1, lumbar stenosis, and degenerative disc disease. The Veteran was notified of this decision in a July 17, 2002 letter. He never appealed this decision. 

The July 2002 rating decision did not sever service connection or reduce or sever any protected disability rating. It failed to grant the Veteran separate service connection for a compression fracture, L1, lumbar stenosis, and degenerative disc disease. The Veteran appears to argue that because VA afforded the Veteran the benefit of the doubt and awarded him a disability rating based, in part, on osteoarthritic changes of his lumbosacral spine, that this fact entitled the Veteran to a separate service connection for degenerative disc disease of the lumbosacral spine. The Veteran has not pointed to any statutory or regulatory provisions that were incorrectly applied.

The Veteran argues that "[i]t is clear that the degenerative disc disease, diagnosed at that time, represented a progression of the degenerative changes first noted in 1985." The Veteran also argues that the VA examiner who provided the Veteran's May 2002 medical opinion opined that the Veteran's "degenerative changes were, as likely as not, not associated with the low back strain." The Veteran argues that this finding is logically equivalent to saying that the Veteran's degenerative changes were associated with the low back strain.

The VA examiner who provided the Veteran's May 2002 medical opinion provided the following comments about the Veteran's claims file and medical history. "The records indicated that he had injured his back secondary to a fall in the service in 1959. X-rays at that time were  negative, and also were negative on VA examinations after service discharge. Records indicated that he re injured his back in 1969, ten years later, when he fell down stairs at home. X-rays were negative at that time, and they were also negative in 1971. Also, according to the records, in May of 2000, he had a significant fall down the stairs at home, landing on his buttocks, but apparently other areas of the back also. In June, a month later, he was in an automobile accident and had some low back injury. In August of 2000, an X-ray taken then showed a compression fracture of L1, but the age of the fracture could not be determined by the x-ray alone. On the Compensation and Pension Examination on December 18, 2001, another x-ray was taken which again showed the old compression fracture of L1. It also showed some narrowing of the lumbosacral disc space and lumbar dextroscoliosis. It was also mentioned in the Compensation and Pension Examination of December 2001 that he had had a CT scan previously that showed facet degenerative joint disease at the L4-5 area and the L5-S1 area. He also apparently has a diagnosis of lumbar spinal stenosis." 

Additionally, the VA examiner who provided the May 2002 medical opinion stated as follows: "[s]ince there was no evidence on lumbosacral x-rays of any compression fracture when he was in the service at the time of the injury, or even several years later after discharge, and also with x-ray findings showing generalized osteoporosis and his morbid obesity, it is at least as likely as not that the L1 compression fracture is secondary to his underlying generalized osteoporosis and that the significant fall down the stairs in May of 2000 and or the automobile accident in June of 2000 contributed to his compression fracture. It is also at least as likely as not that the degenerative changes and the lumbar spinal stenosis are age related and not related to the old injury in 1959, and that the morbid obesity also contributes to the mechanical low back stress and the changes noted on x-ray."
The July 2002 rating decision relied on the May 2002 VA medical opinion. Essentially, the Veteran disagrees with the conclusion reached by the VA medical examiner. However, this is not CUE. See Eddy v. Brown, 9 Vet. App. 52 (1996); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).


ORDER

The Veteran's CUE petition is denied.


REMAND

The Veteran has alleged that his service-connected disorders (chronic low back strain, duodenal ulcer, and multiple scars) have worsened. In order to properly evaluate whether the Veteran is entitled to a TDIU and SMC based on the need for A&A, it is necessary to know the current extent of his service-connected disabilities.

Additionally, the Veteran testified and has consistently stated that he receives benefits from the Social Security Administration (SSA). While some records were received from SSA in May 1993, it is clear that these are only partial medical records and not all available SSA records. On remand the AOJ should request any available SSA records. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's records from SSA and associate them with the Veteran's claims file.

3. Then schedule the Veteran for VA medical examination(s) to determine the current severity of his service-connected chronic low back strain, duodenal ulcer, and multiple scars. All appropriate tests should be conducted.

The examiner should specifically provide opinions as to the impact of the Veteran's service-connected disabilities, separately and collectively, on his ability to work, without regard to his age or non-service-connected disabilities. 

The examiner should also provide an opinion as whether as the result of his service-connected disabilities the Veteran is so helpless as to require the aid and attendance of another person, including the following factors, which must be considered: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

3. Review the claims file to ensure that all of the foregoing requested development is completed and arrange for any additional development indicated. THEN readjudicate the claims of TDIU and SMC. If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


